Citation Nr: 1431912	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  12-34 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for right upper extremity neuropathy, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for left upper extremity neuropathy, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.

4.  Entitlement to an evaluation in excess of 50 percent for psychiatric disorders, including posttraumatic stress disorder, obsessive compulsive disorder, and generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The issues of entitlement to service connection for hypertension, to include as secondary to service-connected disabilities; and entitlement to an initial evaluation in excess of 50 percent for psychiatric disorders, including posttraumatic stress disorder (PTSD), obsessive compulsive disorder, and generalized anxiety disorder, are remanded.


FINDING OF FACT

The Veteran's current right and left upper extremity neurological disorder, to include neuropathy and neuritis, are related to his service-connected disabilities. 



CONCLUSIONS OF LAW

1.  The criteria for service connection for a right upper extremity neurological disorder, to include neuropathy and neuritis, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

2.  The criteria for service connection for a left upper extremity neurological disorder, to include neuropathy and neuritis, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b)(West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Service connection is also warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

Based upon a longitudinal review of the record, the Board concludes that service connection is warranted for a bilateral upper extremity neurological disorder, to include neuropathy and neuritis, secondary to the Veteran's service-connected disabilities.  Private and VA treatment records reflect current diagnoses of neuritis and peripheral neuropathy of the bilateral upper extremities; and medical opinions linking these conditions to the Veteran's service-connected disabilities, including diabetes mellitus, type II, and thoracolumbar spine intervertebral disc disease and degenerative arthritis.  In a June 2012 VA examination, the VA examiner opined, "the majority of the Veteran's described [upper extremity] and [lower extremity] symptoms are secondary to degenerative disc disease in his cervical and lumbar spine."  The examiner also stated it was "at least as likely as not" that the Veteran's diabetes may be aggravating a sensation of tingling, prickly, and decreased sensation in the Veteran's upper and lower extremities.  

Accordingly, resolving all doubt in favor of the Veteran, service connection for a bilateral upper extremity neurological disorder, to include neuropathy and neuritis, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for a right upper extremity neurological disorder, to include neuropathy and neuritis, is granted.  

Service connection for a left upper extremity neurological disorder, to include neuropathy and neuritis, is granted.  


REMAND

The Veteran is seeking service connection for hypertension, to include as secondary to service-connected disabilities.  He is also seeking an increased evaluation in excess of 50 percent for his service-connected psychiatric disorders, to include PTSD, obsessive compulsive disorder, and generalized anxiety disorder.

A.  Hypertension

In developing the Veteran's hypertension claim, the RO obtained a September 2012 medical opinion indicating that the Veteran's hypertension was "not at least as likely as not" aggravated beyond its natural progression by his service-connected diabetes mellitus, type II.  In support of this opinion, the examiner stated, "[a] primary confounder is the Vet's significant and chronic back pain and use of NSAIDs (which may elevate blood pressure in some individuals) for pain control."  As service connection is in effect for thoracolumbar spine intervertebral disc disease and degenerative arthritis, a supplemental medical opinion should be obtain addressing whether the Veteran's hypertension has been aggravated beyond its natural progression by this service-connected disorder.

B.  Psychiatric Disorder

In a March 2012 VA treatment report, the Veteran indicated that he has been treated by a private psychiatrist for the past 30 years.  These records are not found in the Veteran's claims file.  Moreover, the records which are in the claims file suggest that the Veteran's psychiatric disorder has worsened since his most recent VA psychiatric examination in March 2012.  Under these circumstances, the RO must request updated evidence from the Veteran, and then schedule him for the appropriate VA examination to ascertain the current severity of his service-connected acquired psychiatric disorders, including PTSD, obsessive compulsive disorder, and generalized anxiety disorder.  38 C.F.R. § 3.159(c)(4)(i); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding that a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).  

C.  Additional Records Received

In October 2012, the RO issued its most recent statement of the case.  Since that time, additional medical treatment records were both submitted by the Veteran; and added to the Veteran's electronic claims file.  The Veteran has not submitted a waiver of RO consideration of this additional evidence.  Accordingly, the RO must review the additional evidence received and issue a supplemental statement of the case.  38 C.F.R. §§ 19.31, 20.1304 (2013). 

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include all VA and non-VA medical providers who have treated him for his hypertension and service-connected psychiatric disorders since his discharge from the service, as well as any current treatment for these disorders.  

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, the RO must obtain a supplemental medical opinion from the physician who provided the September 2012 medical opinion addressing the etiology of the Veteran's hypertension.  If the same physician is not available, the supplemental opinion must be obtained from another physician with sufficient expertise.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  After a review of the evidence of record, the examiner must provide an opinion as to whether the Veteran's hypertension was caused or aggravated beyond its natural progression by his service-connected disabilities, including his diabetes mellitus, type II; thoracolumbar spine intervertebral disc disease and degenerative arthritis; upper and lower extremity neuropathy; and tinnitus.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  Thereafter, the Veteran must be afforded an examination to determine the current severity of his service-connected acquired psychiatric disorders, including PTSD, obsessive compulsive disorder, and generalized anxiety disorder.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings should be reported in detail.  The examiner must comment upon the presence or absence, frequency, and severity of the Veteran's anxiety and depression symptoms to include: affect; speech; panic attacks; ability to understand complex commands; short- and long-term memory; judgment; abstract thinking; motivation; mood; ability to establishing and maintaining effective work and social relationships; suicidal and/or homicidal ideations; obsessional rituals; ability to function independently, appropriately, or effectively; impulse control; neglect of personal appearance and hygiene; ability to adapt to stressful circumstances; delusions or hallucinations; general behavior; persistent danger of hurting self or others; ability to perform activities of daily living; and orientation.  The examiner must also enter a complete multi-axial evaluation, and assign a Global Assessment of Functioning score, together with an explanation of what the score represents in terms of his psychological, social, and occupational functioning.  

4.  The Veteran must be notified that it is his responsibility to report for any scheduled examinations, and that the consequences for failure to report for an examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation in the claim file must show that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

5.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the issues on appeal, with consideration of all evidence received since the October 2012 statement of the case.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


